PER CURIAM.
Petitioner, an inmate of the federal penitentiary in Atlanta, Georgia, filed a petition for writ of mandamus in this court, contending that he had requested a speedy trial on detainers lodged against him by the prosecuting attorney for the Court of Record of Escambia County, Florida, but that he had received no response.
This court issued an alternative writ of mandamus commanding the prosecuting attorney to forthwith initiate proceedings to have petitioner returned for a speedy trial to the charge against him, or in the alternative to show cause, via return and brief, why peremptory writ of mandamus should not issue. Return was made by the county solicitor stating that the sheriff’s office had been directed to withdraw the de-tainers lodged against petitioner rather than to initiate return to Escambia County. A carbon copy of the letter of withdrawal has been filed with this court.
It thus appears that the peremptory writ of mandamus should not issue and that the alternative writ of mandamus should be and it is hereby
Discharged.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and ADKINS, JT-, concur.